Citation Nr: 1046748	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-40 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
right shoulder disability.  

2.  Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
cervical spine disability.   


REPRESENTATION

Appellant represented by:	Byron Simpson, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied a claim for service connection for "osteoarthritis and 
rheumatoid arthritis of the bilateral shoulders, neck, back and 
hands."   

The Veteran appealed, and in February 2010, the Board remanded 
the claim.  The Board essentially noted that the RO's denial of 
the claim characterized the issue as service connection for 
"non-localized arthritis affecting the joints, including the 
shoulders, neck, back, and hands," and that the Veteran had not 
appealed the issue insofar as it included a claim for a 
disability of the hands.  The Board determined that new and 
material evidence had not been presented to reopen a claim for 
service connection for a left shoulder disorder, a thoracic spine 
disorder, and a lumbar spine disorder.  The Board further 
determined that a "new and material" analysis was required for 
the claims for a right shoulder disability, and a cervical spine 
disability, since the RO had previously denied these claims.  The 
Board remanded these issues for additional development.  

Given the foregoing, the Board has determined that the issues are 
more accurately characterized as stated on the cover page of this 
decision.  

In July 2009, the Veteran was afforded a hearing before the 
undersigned who will be rendering the determination in these 
claims and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).    

The issues of entitlement to service connection for a cervical 
spine disability, and a right shoulder disability, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1987, the RO denied 
the Veteran's claim for service connection for a right shoulder 
disability.    

2.  The evidence received since the RO's March 1987 decision, 
that was not previously of record, and that is not cumulative of 
other evidence of record,
raises a reasonable possibility of substantiating the claim for 
service connection for a right shoulder disability.      

3.  In an unappealed decision, dated in July 2002, the RO denied 
the Veteran's claim for service connection for a cervical spine 
disability.    

4.  The evidence received since the RO's July 2002 decision, that 
was not previously of record, and that is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for a cervical 
spine disability.      


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's 
March 1987 rating decision, and the Veteran's claim for service 
connection for a right shoulder disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).    

2.  New and material evidence has been submitted since the RO's 
July 2002 rating decision, and the Veteran's claim for service 
connection for a cervical spine disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen his claims for a right shoulder disability, 
and a cervical spine disability.  During his hearing, held in 
June 2010, he essentially asserted that while in Vietnam, he 
sustained a right shoulder disability, and a cervical spine 
disability, as residuals of a blast injury, and that he has had 
ongoing symptoms since that time.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of these claims was in March 
1987 (right shoulder), and July 2002 (cervical spine).  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, to include 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

With regard to both claims, at the time of the RO's March 1987 
and July 2002 decisions, the Veteran's service personnel records 
showed that he served in Vietnam, and that his awards included 
the Purple Heart.  Given the foregoing, participation in combat 
was established, such that the Veteran was entitled to the 
presumptions at 38 U.S.C.A. § 1154(b) (West 2002).   

A.  Right Shoulder Disability

In January 1987, the Veteran filed a claim for a disability of 
the shoulders.  In March 1987, the RO granted service connection 
for residuals of shrapnel wounds to the right shoulder, i.e., a 
right shoulder scar; the RO's decision implicitly denied service 
connection for any other right shoulder disability.  See Deshotel 
v. Nicholson, 457 F.3d 1258 (2006).  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c).   

In November 2005, the Veteran filed a claim for service 
connection, which the RO characterized as a claim for 
"osteoarthritis and rheumatoid arthritis of the bilateral 
shoulders, neck, back and hands."  In July 2006, the RO denied 
the claim.  The Veteran appealed, and in February 2010, the Board 
remanded the claim after it determined that a "new and 
material" analysis was required.  See 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) (holding that 
regardless of the determination reached by the RO, the Board must 
find that new and material evidence has been presented in order 
to establish its jurisdiction to review the merits of a 
previously denied claim).  

The Veteran's service treatment reports did not show any relevant 
cervical spine/neck treatment.  A September 1967 report notes 
treatment for a shrapnel wound of the right shoulder.  The 
Veteran's separation examination report, dated in October 1967, 
showed that his upper extremities, and spine, were clinically 
evaluated as normal.  

The only post-service medical evidence of record was a single-
page VA hospital report, dated in January 1987, which showed 
treatment for cervical radiculopathy, and which noted the 
presence of a disc bulge at C6-7, and a history of cervical 
laminectomy.  

At the time of the RO's March 1987 decision, the Veteran was not 
shown to have been treated for right shoulder symptoms during 
service (other than his shell fragment wound), or until January 
1987, i.e., about 19 years after separation from service.  There 
was no competent evidence to show that a right shoulder 
disability was related to the Veteran's service, or to a service-
connected disability, or to show that arthritis of the right 
shoulder was manifested to a compensable degree within one year 
of service.  

Evidence received since the RO's March 1987 decision consists of 
VA and non-VA reports, dated between 1986 and 2010.  This 
evidence shows a number of treatments for complaints of right 
shoulder symptoms beginning in about 2000, with findings that 
included shoulder rotator cuff tendonopathy and impingement 
syndrome.  The Veteran underwent right shoulder surgery in July 
2007; the postoperative diagnosis was "impingement right 
shoulder."  

A statement from Dr. M.K.W., M.D., dated in April 2010, shows 
that this physician states that the Veteran has rheumatoid 
arthritis and degenerative arthritis, that he had reported that 
his joint pain began after an explosion in Vietnam, and, "I 
suspect that many of his joint problems did begin with his 
incident years ago.  Posttraumatic degenerative arthritis does 
exist.  While he does have rheumatoid arthritis that I am 
treating, much of his joint pain and arthritis could have started 
many years ago after his injuries."     

This evidence, which was not of record at the time of the RO's 
March 1987 decision, is not cumulative; thus it is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material.  In this case, the submitted evidence 
covers a period of many years, to include surgical treatment, and 
it provides a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability.  
See Hodge, 155 F.3d at 1363 (noting that new evidence could be 
sufficient to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  In addition, Dr. 
M.K.W.'s April 2010 opinion is competent evidence which indicates 
that the Veteran may have a right shoulder disability that is 
related to his service.  The claim is therefore reopened.  

B.  Cervical Spine Disability

In March 1987, the RO denied a claim for service connection for 
"residuals, cervical laminectomy with radiculopathy."  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c).   In February 1993, August 1997, and July 
2002, the RO determined that new and material evidence had not 
been presented to reopen the claim.  In each case, there was no 
appeal, and the RO's decisions became final.  Id.  

In November 2005, the Veteran filed a claim for service 
connection for "non-localized arthritis affecting the joints, 
including the shoulders, neck, back, and hands."  In July 2006, 
the RO denied the claim on the merits.  The Veteran has appealed.  

As discussed by the Board in its February 2010 remand, since this 
claim was, in relevant part, previously denied in a final 
decision, a new and material analysis is required.  See 38 C.F.R. 
§ 3.156(a); Barnett.  

The Veteran's service treatment reports did not show any relevant 
cervical spine/neck treatment.  A September 1967 report notes 
treatment for a shrapnel wound of the right shoulder.  The 
Veteran's separation examination report, dated in October 1967, 
showed that his spine was clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of non-VA 
reports, dated between 1986 and 2002.  This evidence included 
reports from the Saint Thomas Hospital (STH), covering treatment 
provided in April 1986, which showed that the Veteran sought 
treatment for a two to three-month "history of neck and left arm 
pain, probably related to an on-the-job injury."  The reports 
noted a history of a "car wreck" in 1975.  They contained 
findings that included cervical disc disease, and showed that he 
underwent a cervical laminectomy, left C5-6, and C6-7.  The final 
diagnosis was cervical radiculopathy.    

Thereafter, he received a number of treatments for cervical spine 
pain, with a noted history of a "neck injury" in 1987, and 
diagnoses that include DJD (degenerative joint disease), HNP 
(herniated nucleus pulposus),  and cervical disc disease.  

At the time of the RO's July 2002 decision, the Veteran was not 
shown to have been treated for cervical spine symptoms during 
service, or until April 1986, i.e., about 19 years after 
separation from service.  There was no competent evidence to show 
that a cervical spine disability was related to the Veteran's 
service, or to a service-connected disability, or to show that 
arthritis of the cervical spine was manifested to a compensable 
degree within one year of service.  

Evidence received since the RO's July 2002 decision consists of 
VA and non-VA reports, dated between 1986 and 2010.  This 
evidence shows a number of treatments for complaints of cervical 
spine symptoms, with findings of cervical stenosis, a findings, 
dated as early as 2005, noting rheumatoid arthritis.  A statement 
from Dr. M.K.W., M.D., dated in April 2010, shows that this 
physician states that the Veteran has rheumatoid arthritis and 
degenerative arthritis, that he had reported that his joint pain 
began after an explosion in Vietnam, and, "I suspect that many 
of his joint problems did begin with his incident years ago.  
Posttraumatic degenerative arthritis does exist.  While he does 
have rheumatoid arthritis that I am treating, much of his joint 
pain and arthritis could have started many years ago after his 
injuries."     

This evidence, which was not of record at the time of the RO's 
July 2002 decision, is not cumulative; thus it is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material.  In this case, Dr. M.K.W.'s April 2010 
opinion is competent evidence which indicates that the Veteran 
may have a cervical spine disability that is related to his 
service.  The claim is therefore reopened.  


ORDER

New and material evidence having been submitted, the claims for 
service connection for a right shoulder disability (other than a 
right shoulder scar), and a cervical spine disability, are 
reopened.  To this extent only, the appeal is granted.  


REMAND

Reports from the Vet Center, dated in 2006, show that the Veteran 
reported that he sustained a injury requiring surgery on his neck 
and spinal cord while working for a glass company sometime 
between 1986 and 1987, and that he filed a worker's compensation 
claim.  See also April 1986 STH reports (noting a two to three-
month "history of neck and left arm pain, probably related to an 
on-the-job injury").  The claims files do not currently contain 
any records from the Office of Worker's Compensation.  On Remand, 
the Veteran should be contacted and requested to provide VA with 
the location of the Worker's Compensation office where he filed 
his claim, and the date of any decision, followed by an attempt 
to obtain these records.  

Dr. M.K.W.'s April 2010 opinion states that he has been treating 
the Veteran for rheumatoid and degenerative arthritis.  However, 
none of his treatment reports are of record that are dated after 
2006.  On remand, these reports should be obtained.  

VA's statutory duty to assist a veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or that a medical opinion be obtained, 
the Court has stated that such development is required when the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, Dr. M.K.W.'s statement is sufficient to reopen the 
claims for service connection for a right shoulder disability, 
and a cervical spine disability, and it indicates that these 
disabilities may be related to his service.  The Veteran has not 
yet been afforded a VA examination.  Given the foregoing, the 
Veteran should be scheduled for an examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide VA 
with the location of the Worker's 
Compensation office where he filed his 
claim, and the date of any decision.  
Thereafter, the RO should attempt to obtain 
the administrative and medical records from 
the identified Worker's Compensation 
Office.

2.  After obtaining any necessary 
authorization or medical release, request 
and associate with the claims file copies 
of the Veteran's complete treatment reports 
from Dr. M.K.W. that are dated after 2006, 
and which have not already been associated 
with the claims file.  

3.  Following the completion of the 
development requested in the first and 
second paragraphs of this decision, 
schedule the Veteran for an examination in 
order to ascertain the nature and etiology 
of his cervical spine disability, and his 
right shoulder disability.  The claims 
folder and a copy of this REMAND should 
be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.  

a)  The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's cervical spine 
disability, and his right shoulder 
disability, had their onset during service.  

b)  The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

c) If the examiner cannot express any part 
of the requested opinion, the examiner 
should explain the reasons therefor.

4.  Then readjudicate the issues on appeal.  
If either of the determinations of these 
claims remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, and applicable 
law and regulations considered.  The 
appellant and his representative should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


